Citation Nr: 9917036	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total convalescent rating 
following hospitalization in October 1994 under the 
provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service during the Vietnam Era.  This 
appeal arises from a May 1995 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO).  In this 
decision, the RO denied entitlement to a temporary total 
disability evaluation for convalescence under 38 C.F.R. 
§ 4.30.  By rating decision of July 1996, the RO also denied 
entitlement to an increased evaluation for a lumbosacral 
strain.  The veteran appealed both of these decisions.

In December 1997, the undersigned presided over a hearing by 
way of videoconferencing technology.  The veteran had 
previously indicated his consent to conducting the hearing in 
this manner, and a waiver of his right to a personal hearing 
is associated with the claims folder.

The Board rendered a decision in this case in May 1998.  This 
decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  The case is again before the Board 
pursuant to a November 1998 Order of the Court wherein the 
May 1998 Board decision was vacated.  The issues were 
remanded to the Board for expeditious readjudication in 
accordance with instructions contained in a November 1998 
Joint Motion for Remand.


REMAND

The Court found that a June 1997 VA examination was 
inadequate for rating purposes based on the examiner's 
opinion that any finding of additional loss of motion due to 
pain would resort to pure speculation.  In this regard, the 
veteran should be afforded another VA orthopedic examination 
to determine whether there is any additional loss of range of 
motion of the lumbar segment of the spine due to pain, 
fatigue, or repetitive use.  The RO must also address whether 
the changes in the veteran's lumbar spine as demonstrated by 
x-rays are attributable to his service-connected lumbosacral 
strain.  

The Court also found that the issue of entitlement to a 
temporary total disability evaluation under 38 C.F.R. § 4.30 
as a result of the veteran's lumbar spine surgery is 
inextricably intertwined with the issue discussed in the 
previous paragraph.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, this issue must also be addressed on remand.

Under the circumstances, the undersigned finds that further 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for low back 
disability from March 1997 to the present 
time.  The veteran should be requested to 
sign and submit appropriate forms giving 
his consent for the release to the VA of 
any private medical records.  When the 
above requested information and consent 
forms are received, the RO should contact 
the named facilities and/or physicians 
and request them to furnish legible 
copies of all records of treatment.  
Treatment records from any identified VA 
facility should also be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination by 
an examiner who has not previously 
examined the veteran.  The purpose of 
this examination is to determine the 
severity of the veteran's service 
connected lumbosacral strain.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  Complete clinical 
findings and the reasons upon which all 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, the reason why such an opinion 
cannot be made should be provided for the 
record.  The examiner should provide 
answers to the following questions:

a.  Does the veteran have 
spondylolisthesis, arthritic 
changes, or degenerative disc 
disease of the lumbar spine.  If so, 
is it at least as likely as not that 
any such disability is a 
manifestation of the veteran's 
service-connected lumbosacral 
strain.  

b.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether there is likely to be 
additional range of motion loss of 
the service connected low back due 
to any of the following:  (1) pain 
on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare ups under § 4.45.  
Complete range of motion testing 
should be conducted for the low 
back, and the examiner should 
provide the normal ranges of motion 
for the low back.  Relative to the 
low back, the examiner should note 
whether there is listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space.  Each of these criteria 
must be addressed.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation of his 
lumbosacral strain and entitlement to a 
temporary total disability rating under 
38 C.F.R. § 4.30 may now be granted.  If 
the RO's decision on any of these issues 
remains adverse to the veteran, then a 
supplemental statement of the case on 
those issues should be sent to the 
veteran and his representative.  They 
should be given an appropriate time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




